Title: From George Washington to Major General Israel Putnam, 1 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters [Skippack, Pa.] 1st October 1777

I have yours of the 27 and 28 Ulto and am glad to find that the reinforcement I ordered is in such forwardness. I make no doubt but some troops have arrived at New York from Europe but I am pretty certain they are not any thing like so numerous as your informant mentions. I know it has been their custom thro’ the whole Campaign to swell their reinforcements much beyond what they really were. If Genl Burgoine is defeated or hindered from making any further progress, as we may reasonably infer from the ⟨las⟩t accounts, the North River will be no object for the Enemy. I rather think if Genl Clinton moves at all, it will be thro’ Jersey to form a junction with General Howe.
I do not fully understand from part of your letter of the 27th whether the Cannon were brought from Springfield by order of Congress or your own, I can hardly think the latter because I do not know that they were wanted at peekskill. Upon enquiring of Genl Mcdougall he tells me that each Brigade had it’s full complement of Artillery, but recommended it to you to have two of the heaviest pieces mounted upon travelling Carriages and kept to annoy any Vessels that may attempt to lay in the River near you; the remainder to be sent up to Fishkills, to which place I would wish you to remove your supernumerary Arms and Stores of all kinds.
That matters may go regularly on in every department, I could wish you would inform me before you order any quantity of Artillery, Arms or Ordnance Stores from Springfeild, you may always depend upon being supplied with what is necessary and I shall then always know exactly what are our ⟨R⟩esources.

If Genl Mcdougal should be mistaken in his opinion that all the Continental Brigades have their complement of Artillery, you will in that Case have them compleated before you send the Cannon to Fishkills. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. You must urge Govr Trumbull in the most pressing Manner to send in Militia to replace the Continental Troops that are drawn from you, I have wrote to him on the subject but I beg you will also back the request.


Yours of the 13th is just come to hand. the Gentleman to whom it was intrusted was detained by the Enemy’s getting between him and us.

